Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated July 16, 2013 (including amendments thereto) with respect to the Common Stock of ParkerVision, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 16, 2013 Gem Partners, LP By: Gem Investment Advisors, LLC General Partner By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member Flat Rock Partners LP By: Gem Investment Advisors, LLC General Partner By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member Gem Investment Advisors, LLC By: /s/ Daniel M. Lewis Name: Daniel M. Lewis Title: Managing Member /s/ Daniel M. Lewis Daniel M. Lewis
